DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/828,192, filed 04/02/2019.

Information Disclosure Statement
The IDSs submitted on 9/15/2020 has been considered. 

Status of Claims
Applicant’s claims, filed 4/2/2020, have been entered. Claims 1-20 are currently pending in this application and claims 1-20 have been examined.  

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “display at plurality of filters” and grammatically should recite “display a plurality of filters”. For purposes of compact prosecution, Examiner will examine the limitation to read as “display a plurality of filters." Claims 13 and 14 inherit the deficiencies noted in claim 12. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 20 of copending Application No. 17/118,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the current application reads on claims 1, 13, and 20 of application 17/118,005.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "via the communications unit" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will examine the limitation to read as “via a communications unit." Claims 17 and 18 inherit the deficiencies noted in claim 16. Appropriate correction is required.

Claim 19 recites the limitation "via the communications unit" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will examine the limitation to read as “via a communications unit." Claim 20 inherit the deficiencies noted in claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-15 are directed to systems, claims 16-18 are directed to processes and claims 19-20 are directed to manufactures (see MPEP 2106.03). Claims 1, 16, and 19 are parallel in nature, therefore, the analysis will use claim 16 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 16 (representative) recites the abstract idea of “displaying a plurality of material swatch images and requesting a sample of the material associated with at least one selected material swatch image.”  
Specifically, claim 16 (representative) recites “generating for display a plurality of material swatch images, wherein each material swatch image is associated with a material; receiving a first input identifying a selection of at least one material swatch image of the plurality of material swatch images; associating the at least one material swatch image with a material board based on receiving the first input; receiving a second input; in response to the second input, …generating a communication for a sample of the material associated with the at least one material swatch image; and transmitting… the communication.”

Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 16, and 19 includes additional elements such as a communications unit, a memory device storing instructions, at least one processor, automatically generating communications, and a non-transitory, machine-readable storage medium storing instructions. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “displaying a plurality of material swatch images and requesting a sample of the material associated with at least one selected material swatch image” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 16, and 19 are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2014/0108942 A1).

Regarding claim 1, Freeman et al., hereinafter Freeman, discloses an apparatus comprising:
	a communications unit (Figs. 1-2; ¶¶0014-0019, claim 13); 
	a memory device storing instructions(Figs. 1-2; ¶¶0014-0019, claim 13); and 
	at least one processor operatively coupled to the communications unit and the memory device, wherein the at least one processor is configured to execute the instructions (Figs. 1-2; ¶¶0014-0019, claim 13) to: 
		generate for display a plurality of material swatch images, wherein each material swatch image is associated with a material (Fig. 4, Fig. 5B, element 310, Fig. 6AB, element 371, Fig. 6DB, element 419, Fig. 7, elements 505-510; ¶0043 in view of ¶0028 [photo of a product… All new products are included in a “New Products” section], ¶0039 [Browsing the e-palette website refers to the webpage data collectively generated, stored, and output by the server 25. Browsing includes…browsing e-
		receive a first input identifying a selection of at least one material swatch image of the plurality of material swatch images (Fig. 4, Figs. 6BA-6BB, 6DB, [add to library button], and Fig. 7; ¶¶0045-0046 (a user can add one or more products to a user's library 400. For example, a user can create different libraries 400 for the different projects and product groups 375. In these libraries, the user can add e-palettes and products that he or she likes and wants to use in the future) in view of ¶¶0039-0040); 
		associate the at least one material swatch image with a material board based on receiving the first input (Fig. 7; ¶¶0039-0040 [the e-palette generating module 70, generates an e-palette 45 based on the user information entered (e-palette is comparable to a material board)]); 
		receive a second input (Fig. 7; ¶0052 [by using the palette action buttons 520, a user 40 can… order samples of the products], ¶0056 [the user 40 can order samples for the products included in the created e-palette 45 from the system 10. When the user clicks on the order samples button 525, an “order samples” window 600 opens up] in view of ¶¶0039-0040); 
		in response to the second input, automatically generate a communication for a sample of the material associated with the at least one material swatch image (Fig. 8; ¶0056 [When the user clicks on the order samples button 525, an “order samples” window 600 opens up (opening up an order samples window 600 is comparable to automatically generating a communication)]); and 
		transmit, via the communications unit, the communication (Fig. 8; ¶0056 [the communication module 80 sends an email to all manufacturers of the products included in the palette 45. The email includes information about the requested sample(s), address of the receiving party, and 

Regarding claim 2, Freeman discloses the apparatus of claim 1, wherein the at least one processor is configured to execute the instructions to:
	receive a third input (Fig. 7; ¶0052 [the user 40 can move, layer, resize, and sort the product images displayed on the browser 50 in order to modify the palette 45] in view of ¶0017, ¶0039 [repeatedly receiving user inputs], claim 18); and
in response to receiving the third input, adjust a size of the at least one material swatch image (Fig. 7; ¶0052 [the user 40 can move, layer, resize, and sort the product images displayed on the browser 50 in order to modify the palette 45] in view of ¶0017, ¶0039 [repeatedly receiving user inputs], claim 18). 

Regarding claim 9, Freeman discloses the apparatus of claim 1, wherein the at least one processor is configured to execute the instructions to:
	receive a third input (Figs. 6EB-6FB; ¶0042 [a user chooses a browsing option by selecting one of the following buttons in the toolbar section 335: my palettes 340]] and ¶0048 [In order to view saved palettes or to create a new palette, the user clicks the “my palettes” button 340.] in view of ¶0039 [repeatedly receiving user inputs]); and
in response to receiving the third input, generate for display a window identifying a plurality of material boards associated with the user’s account (Figs. 6EB-6FB; ¶0048 [On the “my palettes” page 405 (see FIG. 6 f), the user can see any previously created and saved palettes that are located in the palette libraries database 105.] in view of ¶0039 [repeatedly receiving user inputs]). 

Regarding claim 10, Freeman discloses the apparatus of claim 1, wherein the at least one processor is configured to execute the instructions to:
	receive a third input (¶0039 [information entered by the user 40 may include selection information (e.g., selection of an e-palette template)]); and
	in response to receiving the third input, display the plurality of material swatch images in a predetermined order (¶0027 [e-palette template is comparable to predetermined order], ¶¶0049-0050, claim 13).

Regarding claim 11, Freeman discloses the apparatus of claim 10. While Freeman further discloses wherein the at least one processor is configured to execute the instructions to:
	receive a fourth input (¶0048 [The user can open every palette, view the products in the palette, and… remove products in the palettee], ¶0050 in view of ¶0039 [repeatedly receiving user inputs]);
	in response to receiving the fourth input, removing from display at least one of the plurality of material swatch images from a first location (¶0048 [user can…remove products in the palette; Examiner notes removing a product in the palette is comparable to removing at least one of the swatch images from a first location], ¶0050 [user 40 is able to modify the specific products, number of products, and other characteristics of the e-palette] in view of ¶0039 [repeatedly receiving user inputs]);
	receive a fifth input (¶0048 [The user can open every palette, view the products in the palette, and add…products in the palettee], ¶0050 in view of ¶0039 [repeatedly receiving user inputs]); and
	in response to receiving the fifth input, displaying an additional material swatch image at the first location (¶0048 [user can add products in the palette; Examiner notes adding a product in the palette is comparable to displaying an additional material swatch image at the first location], ¶0050 [user 40 is able to modify the specific products, number of products, and other characteristics of the e-palette] in view of ¶0039 [repeatedly receiving user inputs]).
Regarding claim 12, Freeman discloses the apparatus of claim 1, wherein the at least one processor is configured to execute the instructions to:
	receive a third input (Fig. 5A, element 352, Fig. 6AA, element 352, Fig. 6BA, element 352, Fig. 6BB, Figs. 6CA-6CB, Fig. 6DA, element 352; ¶0042 [a user chooses a browsing option by selecting one of the following buttons in the toolbar section 335:… search 352] and ¶0043 [a user 40 will utilize the search button 352 to display a search page (FIG. 6 c) in order to search various products by different manufacturers], ¶0044 [the search page allows a user 40 to browse, search, and view or preview specific products stored in the products database 100] in view of ¶0039 [repeatedly receiving user inputs]);
	display a plurality of filters (Fig. 6BA, elements 380, 385, Fig. 6BB, element 387, 388, 390, 389, Fig. 6CA, element 385, 386, 387, 388, 389, 390; ¶¶0043-0044 [the user inputs the product information in a product drop-down menu 385 (e.g., flooring) and specifies the specific product sub-category in the product category menu 386 (e.g., hardwood). In addition, the user can select a specific manufacturer from the manufacturer menu 387, price or price range for the product from the product price menu 388, product color from the color menu 389, and application (e.g., commercial, residential, etc.) from the application menu 390]); 
receive a selection of at least one of the plurality of filters (¶¶0044-0045 [After entering the desired search criteria, the user commences the search by selecting the search button 39] in view of ¶0039); and 
generate for display a subset of the plurality of material swatch images based on the selection of the at least one of the plurality of filters (Fig. 6CB, element 395; ¶¶0044-0045 [the filtering module 65 searches the products database 100 based on the entered search criteria. The database 100 returns the results back to the server 25, which ensures that the results are in the proper format, and forwards the data to the web browser 50. The results from the search are displayed in the product display window 395]). 
Regarding claim 13, Freeman discloses the apparatus of claim 12, wherein the at least one processor is configured to execute the instructions to:
	in response to receiving a selection of the at least one of the plurality of filters, generating for display a plurality of sub-filters(Fig. 6BA, elements 370, 380, 385, Fig. 6BB, element 387, 388, 390, 389, Fig. 6CA, element 385, 386, 387, 388, 389, 390; ¶¶0043-0044 [the user inputs the product information in a product drop-down menu 385 (e.g., flooring) and specifies the specific product sub-category in the product category menu 386 (e.g., hardwood)); 
receive a selection of at least one of the plurality of sub-filters (¶0044 [specifies the specific product sub-category in the product category menu 386 (e.g., hardwood)] in view of ¶0039); and 
receive a selection of at least one of the plurality of sub-filters (¶0044 [specifies the specific product sub-category in the product category menu 386 (e.g., hardwood)] in view of ¶0039), wherein generating for display the subset of the plurality of material swatch images is based on the selection of the at least one of the plurality of sub-filters (Fig. 6CB, element 395; ¶¶0044-0045 [the filtering module 65 searches the products database 100 based on the entered search criteria. The database 100 returns the results back to the server 25, which ensures that the results are in the proper format, and forwards the data to the web browser 50. The results from the search are displayed in the product display window 395]). 

Regarding claim 14, Freeman discloses the apparatus of claim 12, wherein the third input comprises a search term, and wherein the at least one processor is configured to execute the instructions to determine the plurality of filters based on the search term (¶¶0042-0045 [product information is comparable to search term] in view of ¶0039).


Regarding claims 16 and 19, the claim discloses substantially the same limitations, as claim 1, except claim 1 is directed to a machine while claim 16 is directed to a process and claim 19 is directed to a manufacture. The added element of “a non-transitory machine-readable storage medium storing instructions” is also taught by Freeman (¶0018). Therefore, claims 16 and 19 are rejected for the same rational over the prior art. 

Regarding claims 17 and 20, the claims disclose substantially the same limitations, as claim 2, except claim 2 is directed to a machine depending from claim 1, while claim 17 is directed to a process depending from claim 16, and claim 20 is directed to a manufacture depending from claim 19. All limitations as recited have been analyzed and rejected with respect to claim 2, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 17 and 20 are rejected for the same rational over the prior art cited in claim 2. 

Regarding claim 18, the claims disclose substantially the same limitations, as claim 12, except claim 12 is directed to a machine depending from claim 1, while claim 18 is directed to a process depending from claim 16. All limitations as recited have been analyzed and rejected with respect to claim 12, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 18 is rejected for the same rational over the prior art cited in claim 12. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Naware et al. (US 9,734,553 B1).

Regarding claim 3, Freeman discloses the apparatus of claim 2. While Freeman discloses adjusting the size of the at least one material swatch image comprises adjusting the at least one material swatch image to a size corresponding to the at least one material swatch image (¶0052 [resize]), Freeman does not explicitly disclose wherein adjusting the size of the at least one material swatch image comprises adjusting the at least one material swatch image to a size of a material sample corresponding to the at least one material swatch image. In the field of displaying images of products (abstract), Naware et al., hereinafter Neware, teaches images of objects may be displayed in actual size (Fig. 3; col. 4, line 52- col. 5, line 25). The system of Naware is applicable to the system of Freeman as they share characteristics and capabilities, namely, they are directed to a user interacting with an image. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image size adjustment as taught by Freeman with encompassing the actual size of the product as taught by Naware. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Freeman in order to allow a customer to become familiarized with the size of the product (col. 5, lines 23-24). 
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Kramer et al. (US 2005/0195157 A1).

Regarding claim 4, Freeman discloses the apparatus of claim 2. While Freeman discloses adjusting the size of the at least one material swatch image (¶0052), Freeman does not explicitly disclose wherein adjusting the size of the at least one material swatch image comprises enlarging the at least one material swatch image to a maximum resolution. In the field of interacting with images (abstract), Kramer et al, hereinafter Kramer teaches adjusting the size of an image by enlarging the at least one image to a maximum resolution (¶0008, ¶0095, ¶0120, ¶0122, ¶0155). The system of Kramer is applicable to the system of Freeman as they share characteristics and capabilities, namely, they are directed to a user interacting with an image. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the resizing the material swatch image as taught by Freeman with the enlarging the image to a maximum resolution as taught by Kramer. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Freeman in order to allow an image to have interactivity with quality resolution even upon zooming (¶0008).

Regarding claim 6, Freeman discloses the apparatus of claim 1. While Freeman further discloses wherein the at least one processor is configured to execute the instructions to: receive a third input and in response to receiving the third input moving the at least one material swatch image (Fig. 7; ¶0052 [the user 40 can move, layer, resize, and sort the product images displayed on the browser 50 in order to modify the palette 45] in view of ¶0039 [repeatedly receiving user inputs]), Freeman does not explicitly disclose in response to receiving the third input, rotate the at least one material swatch image. In the field of interacting with images (abstract), Kramer teaches enabling a user to rotate a displayed image by clicking right or left on a displayed toolbar button or icon (Figs. 7-9; ¶0111, ¶0133, and ¶0136). 

Regarding claim 7, Freeman discloses the apparatus of claim 1. While Freeman further discloses wherein the at least one processor is configured to execute the instructions to: receive a third input and in response to receiving the third input, generate for display information for the at least one material swatch (Fig. 7; ¶0052 [Further, by using the palette action buttons 520, a user 40 can view product specifications] in view of ¶0017, ¶0039 [repeatedly receiving user inputs], claim 19), Freeman does not explicitly disclose in response to receiving the third input, generate for display an information menu for the at least one material swatch image. In the field of interacting with images (abstract), Kramer teaches providing an interactive function that allows a user to choose from among several options provided in a menu with respect to an object depicted in a particular object when a user clicks on a highlighted area or clicks a toolbar (Figs. 34A-34B; ¶¶0210-0214). The system of Kramer is applicable to the system of Freeman as they share characteristics and capabilities, namely, they are directed to a user interacting with an image. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the input and in response to the input generate for display information for the material swatch image as taught by Freeman with the interactive function that allows a user to choose from among several options provided in a menu as taught by Kramer. One of ordinary skill in the art at the time of 

Regarding claim 8, Freeman in view of Kramer teaches the apparatus of claim 7, Kramer further teaches wherein the information menu identifies options for the material associated with the at least one material swatch (Fig. 34B; ¶¶0210-0214). The motivation for making this modification to the teachings of Freeman are the same as that set forth above, in the rejection of claim 7.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Kramer and Sole et al. (US 10,762,249 B1).

Regarding claim 5, Freeman in view of Kramer teaches the apparatus of claim 4. While Freeman further discloses wherein the at least one processor is configured to execute the instructions to: receive a fourth input (¶0052 in view of ¶0039 [repeatedly receiving user inputs]) and in response to receiving the fourth input, resizing the at least one material swatch image, Freeman in view of Kramer does not explicitly teach in response to receiving the fourth input, tiling the at least one material swatch image to enlarge the at least one material swatch image past the maximum resolution. In the field of acquiring and displaying images of real stone slabs (abstract), Sole et al., hereinafter Sole, teaches displaying the full-screen high resolution images and allowing a user to zoom further in by making use of a tiling image system (col. 5, lines 63-64, col. 6, line 45-64, col. 14, line 61 to col. 15, line 6, claim 5). The system of Sole is applicable to the system of Freeman in view of Kramer as they share characteristics and capabilities, namely, they are directed to a user interacting with an image. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the input and in response to the input resizing the image of the displayed material swatch image as taught by Freeman in view of Kramer with the deepzoom tiling image system as taught by Sole. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Freeman in view of Kramer in order to allow a user to deep zoom images as if they were standing in front of the product (col. 5, lines 63-64, col. 6, line 45-64, col. 14, line 61 to col. 15, line 6, claim 5).

 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Kramer and Hardebeck et al. (US 8,966,374 B1).

Regarding claim 15, Freeman discloses the apparatus of claim 1. While Freeman further discloses herein the at least one processor is configured to execute the instructions to: receive a third input (by using the palette action buttons 520, a user 40 can… share the palette); and in response to receiving the third input, allowing a second user to view the palette of a first user (¶¶0051-0053 [the server 25 proceeds to save and/or deliver the palette 45 as requested by the user 40. Delivery method options include sending the e-palette 45 as an attachment (to an email address), downloading the e-palette 45 to a user computer 15, or posting it to a social networking website]), Freeman does not explicitly disclose allowing a second user to login to a current session of a first user. In the field of remote sessions between users (abstract), Hardebeck et al., hereinafter Hardebeck, teaches allowing a second user to view a current session of a first user in response to an input (Figs. 1-3B; col. 6, line 33 to col. 7, line 49). The system of Hardebeck is applicable to the system of Freeman as they share characteristics and capabilities, namely, they are directed to sharing information over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the share of the patette as taught by Freeman with the second user logging into a current session of a first user as taught by Hardebeck. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Freeman in order to allow remote users to view and control a presentation in a remote viewing session (col. 1, lines 20-23).

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference F of the Notice of References Cited Buzyn et al. (US 2011/0018895 A1) discloses a paint color selection website that displays different paint colors and features based on user selections and allows a user to order paint swatches. 
	Reference G of the Notice of References Cited Miller et al. (US 2015/0235389 A1) discloses a color selection system that enables customers to receive color selection assistance for color-related buying decisions that ensures harmonious palettes can be created to align with user’s color and product preferences. The system provides a search facility that enables users to find colors, products, and style boards that match their design concept. 
	Reference U of the Notice of References Cited Non-Patent Literature “swatchbook® partners with Vizoo to revolutionize the digitization of materials” discloses a software solution for material digitization that allows users to have access to swatchbooks’ material creation and upload features which include allowing users to upload their scanned materials directly to a swatchbook materials software application. 
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625          

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625